Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al., US 2011/0099207 A1, hereinafter Brown, and further in view of Harikrishnan et al., US 2017/0343360 A1, hereinafter Harikrishnan.
Claim 1. 
Brown teaches a system utilizing a canonical model for monitoring fixed entities and transit entities (see figs. 2-3. The examiner believes that Brawn teaches broadly the canonical model in figs. 2-5, e.g., see fig. 5 illustrates a process for storing and retrieving distributed data simultaneously across multiple data storage mediums and different physical storage locations. Also see [0108-0109] discloses the envelope wrapper structure provides a canonical model for all data services messages by providing a standardized metadata xml hierarchical structure for all data services message representations.), the system comprising: 
a circuit including one or more data collectors (see fig. 1), the circuit configured to:
 receive information from a user interface operating on a remote computing device via a computer network, provide information to the user interface operating on the remote computing see Brawn at [0011] updating, by said computing system, said configuration data map, wherein said updating said configuration data map comprises generating updated configuration data, wherein said updated configuration data comprises reference coordinate pointers pointing to the contextual content storage address spaces, and wherein the contextual content storage address spaces are comprised by a plurality of different storage mediums and a plurality of different physical storage locations); 
a configuration database in communication with the circuit, the configuration database comprising location asset designators and modal asset designators that form the canonical model (see [0044] discloses computing apparatus 8a is used by end users for communicating with (e.g., entering data) computing system 10);
 wherein at least one of the location asset designators has a data structure that includes a fixed entity type and a fixed entity location of at least one fixed entity; 
wherein at least one of the modal asset designators has a data structure that includes a transit identity and a transit location of at least one transit entity (see Brawn at [0097] FIG. 9 illustrates a flowchart detailing step 508 of the algorithm of FIG. 5, in accordance with embodiments of the present invention. In step 902, the computing system determines a content type for the content. In step 904, the computing system determines a sub-domain associated with the user accessible meta-object. In step 908, the computing system determines a domain associated with the sub-domain. In step 910, the computing system determines a namespace (i.e., an identifier specifying a location in storage) associated with the domain. In step 912, the computing system generates an entry in a provisioning table. The entry is associated with the content); 
see Brawn at [0105] FIG. 17 illustrates a flowchart detailing step 604 of the algorithm of FIG. 6, in accordance with embodiments of the present invention. In step 1702, the computing system discovers content topics associated with the specified user accessible filter perspective content accessible by the user. In step 1704, the computing system receives (i.e., from the user) a selection for a first topic of the content topics and enables access to a specified logical storage room representation comprising first content. The first content is associated with the first topic. In step 1708, the computing system selects (i.e., in response to a user selection) an X coordinate, a Y coordinate, and a Z coordinate. The X coordinate, Y coordinate, and Z coordinate are each representative by a hierarchal direction to a transverse. In step 1710, the computing system selects (in response to a user selection) a perspective view for presenting the first content to the user. In step 1714, the computing system presents (to the user) the first content using the perspective view. Additionally, the computing system receives (from the user) a selection for modifying (e.g., updating or deleting) the first content and modifies accordingly); and 
Brawn does not explicitly specify at least one of the location asset designators has a data structure that includes a fixed entity type and a fixed entity location of at least one fixed entity, and the circuit is configured to determine when at least one of the transit entities has reached at least one of the fixed entities by comparing the transit location of at least one of the modal asset designators to the fixed entity location of at least one of the location asset designators of the canonical model. 
[0002] a number of systems and methods are available for aiding users in navigation and route tracking. Such navigation and route tracking systems and methods use at least one of portable and embedded computing and communications devices containing Global Positioning Systems (GPS) to define the location of one or more target (or trackee) devices, whilst facilitating other mobile devices (tracker) to track the target devices.
Harikrishnan teaches the circuit is configured to determine when at least one of the transit entities has reached at least one of the fixed entities by comparing the transit location of at least one of the modal asset designators to the fixed entity location of at least one of the location asset designators of the canonical model, see [0097] In some advantageous scenarios, the present system, and methods implemented thereby may facilitate at least one adaptive, dynamic Real-Time (RT) and Near Real-Time (NRT) location sharing, and a combination thereof, based on one or more quantified qualitative ranking indices for, or of, at least one of current zones, regions, areas, localities, streets and lanes, as well as routes at least one of emanating therefrom and terminating thereto, for instance at least one of crowd-sourced safety index and matrix, thereby facilitating providing frequent updates in potentially unsafe locations, wherein the likelihood of occurrence of at least one of known, unknown, expected, unexpected, natural, unnatural, wanted, unwanted, just, unjust, timely and untimely situations eventuating anytime and anyhow is high, whereas providing relatively less frequent updates in potentially safe locations, in turn, facilitating managing an optimal trade-off between the updates delivered and power consumed, in accordance with the principles of the present invention.


Claim 2. 
Harikrishnan teaches the system of claim 1, wherein the fixed entity location of the location asset designators is a geo-fenced location. See [0015] discloses both the target and tracker-cum-navigator devices 104A-B may mutually cooperatively facilitate generation of the one or more quantified qualitative safety ranking indices for, or of, at least one of zones, regions, areas, localities, streets and lanes, as well as routes at least one of emanating therefrom and terminating thereto and checkpoints therein, based partly on crowd-sourced safety indices, wherein both the target and tracker-cum-navigator devices 104A-B may facilitate implementing, or be adapted to implement, geofencing in at least one of adaptive, dynamic modes, and a combination thereof, to at least one of 1) newly generate explicit user-defined geofences comprising at least one of implicit existent and explicit user-defined zones, regions, areas, the corresponding roads, streets and lanes confined thereto, the corresponding locations and positions confined therein, the corresponding routes at least one of emanating therefrom and terminating thereto and checkpoints therein.

Claim 3. 
See [0015] discloses for the target devices 104A to A) generate at least one of contextual, spatial, temporal and locational information associated therewith for consumption by the tracker-cum-navigator devices 104B, B) selectively generate a list of the one or more tracker-cum-navigator devices 104B corresponding to each of the target devices 104A and preapproved thereby to access the corresponding at least one of contextual, spatial, temporal and locational associated therewith, and C) at least one of creating, defining, modifying, deleting, saving and sharing routes, maps, and the checkpoints therein, the secure proprietary client-server SOALNAMSBAAS modular web application software 128 correspondingly at least one of free as freeware under freemium service and against payment of a subscription fee as payware under premium service charged by at least one of a First-Party online app marketplace operator, Third-Party online app marketplace operator, and a combination thereof, hosting and managing the online app marketplace offering the secure proprietary client-server SOALNAMSBAAS modular web application software 128.

Claim 4. 
Harikrishnan teaches the system of claim 3, wherein the circuit is further configured to generate a route on the map data structure to be taken by at least one of the modal asset designators between at least two location asset designators. See [0002] discloses create awareness of the safety indices of one or more areas or routes-of-interest.


Harikrishnan teaches the system of claim 3, wherein the circuit is further configured to generate a plurality of markers on the map data structure, the markers indicating the location of at least one of the modal asset designators on the map data structure at different time intervals. See [0015] discloses  the system 100 may facilitate generating one or more quantified qualitative safety ranking indices for, or of, at least one of zones, regions, areas, localities, streets and lanes, as well as routes at least one of emanating therefrom and terminating thereto, and managing autonomous awareness of the at least one of target and tracker-cum-navigator devices 104A-B.

Claims 6, 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brown,  Harikrishnan, and further in view of Gorlin US 2016/0104113  A1.
Claim 6. 
Brown,  Harikrishnan do not specify (see the underlined areas) the system of claim 5, wherein the circuit is further configured to generate a heat map data structure overlaying the map data structure indicating a density of the modal asset designators or dwell times of the modal asset designators on the canonical model.
But, generating a heat map data is a data visualization technique that shows magnitude of a phenomenon as color in two dimensions, the examiner believes it’s a well-known technique, see the prior art Gorlin illustrates in fig. 20 generating a heat map data structure overlaying the map data structure indicating a density of the modal asset designators.


Claims 7-11 are rejected with similar reasons as set forth in claims 1-4, 6, respectively, above.
Claims 12-17 are rejected with similar reasons as set forth in claims 1-4, 6, respectively, above.
Claims 18-20 are rejected with similar reasons as set forth in claims 1, 3, and 4 respectively, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613